Citation Nr: 1439515	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for relaxation, sphincter ani with constipation currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for neurogenic bladder, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision denied increased ratings for relaxation of the sphincter ani and neurogenic bladder.

In an April 2009 rating decision the RO increased the rating for relaxation sphincter ani with constipation from 30 to 60 percent. 

The Veteran presented testimony at a Board hearing before the undersigned in July 2014.  A transcript is associated with the claims folder. 

The issues of entitlement to special monthly compensation under 38 U.S.C.A. §1114(s), 38 C.F.R. § 3.350(i); and service connection for depression have been raised by the record (Hearing Transcript p. 15), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination occurred in October 2008.  
In a May 2011 statement the Veteran reported that his disabilities had become more severe.  Consequently, a new VA examination is warranted.  VAOPGCPREC 11-95 (1995).

Additionally, the Veteran testified that he underwent a colonoscopy approximately two years ago that was performed by a private physician (Dr. Jackson).  VA has a duty to obtain this record.

The Veteran's neurogenic bladder has been rated under Diagnostic Code 7512, at the maximum 60 percent.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  The issue was raised by the record (Hearing Transcript, p. 16).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of his treatment for the conditions at issue from Dr. Jackson, and other private treatment facilities that he names.  Tell the Veteran that he may submit the records himself.  

2.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of his relaxation, sphincter ani with constipation, and neurogenic bladder disabilities.  The examiner should review the claims file.  

The examiner should opine whether the Veteran experiences complete loss of sphincter control; and provide reasons for the opinion.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  Refer the question of entitlement to an extra schedular rating for relaxation of the sphincter ani to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2013).

4.  If the claims remain denied, issue a supplemental statement of the case, then return the record to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

